Citation Nr: 0530683	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-12 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than January 26, 
2001, for the assignment of a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971, and from September 1972 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision that assigned a TDIU, 
effective January 26, 2001.  The veteran submitted a notice 
of disagreement (NOD) with the effective date in February 
2002.  The RO issued a statement of the case (SOC) in July 
2002, and the veteran submitted a substantive appeal in 
August 2002.

In June 2004, the Board denied an effective date earlier than 
January 26, 2001, for the award of a TDIU.  

The veteran appealed the June 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2005 joint motion to the Court, counsel for both 
parties requested that the June 2004 Board decision be 
vacated and remanded the matter for readjudication.  In a 
March 2005 order, the Court granted the parties' motion, and 
returned the matter on appeal to the Board for further 
proceedings consistent with the joint motion.

As a final preliminary matter, the Board notes that, in the 
March 2005 joint motion to the Court, counsel for both 
parties appeared to raise the matter of the veteran's 
entitlement to a higher rating for PTSD, on an extra-
schedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  As that issue has not been adjudicated by the 
RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Following the assignment of a 70 percent evaluation for 
PTSD, effective October 14, 1998-the date of the veteran's 
claim for increase-the veteran was treated for PTSD at a VA 
residential facility from November 3, 1999, to February 9, 
2000. 

3.  The veteran filed a formal claim for TDIU benefits on 
January 26, 2001.   

4.  Reports of VA residential treatment for PTSD from 
November 3, 1999, to February 9, 2000, show severe symptoms 
of PTSD and include the first medical indication that the 
veteran was unable to return to gainful employment.

5.  Prior to November 3, 1999, there was no pending claim 
pursuant to which TDIU benefits could have been granted, and 
no evidence that the veteran was rendered unable to secure or 
follow a substantially gainful occupation due solely to 
service-connected disability. 


CONCLUSION OF LAW

The criteria for an effective date of November 3, 1999, for 
the award of a TDIU are met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3,155, 3.157, 
3.159, 3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the July 2002 SOC, the RO notified the veteran and 
his representative of the legal criteria governing the claim, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim for an 
earlier effective date for the award of a TDIU.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim, 
and has been afforded ample opportunity to submit information 
and evidence.  

The Board also finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1), pertaining to VA 
requests for information and evidence, that would affect the 
outcome of the decision in this case.  While, admittedly, the 
RO did not provide specific notice as to which party will get 
which evidence (see, e.g., Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002)), such notice is, effectively, rendered 
unnecessary in this case.  As is explained below, and given 
the nature of the claim, all pertinent evidence is of record, 
and there is no indication of any outstanding pertinent 
evidence. 

The Board points out that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant, pursuant to the VCAA, be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  

In the current appeal, the Board notes that documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this case has not, in any way, prejudiced the veteran.  In 
this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his 
claims were fully developed and re-adjudicated after notice 
was provided.

As indicated above, the RO issued the July 2002 SOC, 
explaining what was needed to substantiate the claim, within 
a few short months after the November 2001 rating decision on 
appeal; the veteran was thereafter afforded the opportunity 
to respond.  Moreover, the case came to the Board in June 
2004, well after the one-year period for response to any such 
notice (see 38 U.S.C.A. § 5103(b)(1)). 

The Board also points out that no further action is needed to 
comply with the duty to assist the veteran.  The RO has 
obtained the veteran's treatment records and employment 
records pertinent to the claim on appeal.  Likewise, the 
veteran has been given opportunities to submit evidence to 
support his claim.  Moreover, the RO has made several 
attempts to obtain verification of the veteran's last date of 
employment, from both the veteran and his employer, to no 
avail.  Significantly, no outstanding sources of pertinent 
evidence, to include any additional treatment records or 
employment records have been identified, nor has either the 
veteran or his representative indicated that there is any 
outstanding pertinent evidence that has not been obtained.  
In response to the Board's April 2005 notification of an 
opportunity, if desired, to submit additional evidence, the 
veteran replied that he did not have anything else to submit.   

Under these circumstances, the Board finds that, to the 
extent that VA has failed to fulfill any duty to notify the 
veteran prior to the RO's initial adjudication of the claim, 
such error is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  

In view of the all the foregoing, the Board concludes that 
the claim is ready for consideration, on the merits, and that 
the veteran is not prejudiced, in any way, by the Board's 
consideration of the claim at this juncture.

II.  Factual Background 

In an October 1998 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned the following ratings:  50 percent from July 3, 
1996; a 100 percent, temporary, total rating, based upon the 
need for hospitalization in excess of 21 days, from 
December 31, 1997, through January 31, 1998; a 50 percent 
rating from February 1, 1998; a 100 percent, temporary, total 
rating, based upon the need for hospitalization in excess of 
21 days; from February 2, 1998, through July 31, 1998; and a 
50 percent rating from August 1, 1998.

VA progress notes, dated in October 1998, indicate that the 
veteran met the full criteria for PTSD, and recommended 
enrollment in the PTSD clinic.
 
VA progress notes, dated in November 1998, describe the 
veteran's PTSD symptoms as chronic and severe.

The veteran was admitted to a VA residential facility for 
PTSD treatment from November 3, 1999, to February 9, 2000.  
VA progress notes at that time reflect that the veteran was 
not employed, and suggest that he would not be able to return 
to gainful employment; his PTSD symptoms included isolation, 
intrusive thoughts, anger, rage, stays away from people, 
nightmares, depression, poor sleeping patterns, and unable to 
sleep.  Records also reflect that the veteran had been sober 
for 21 months, and that he is HIV positive.

The veteran underwent VA examination in February 2000.  He 
then reported that, after his discharge from service in 1974, 
he first worked as a maintenance person for about a year, and 
then as a plumber's helper for over 20 years.  In 1995 or 
1996, he tested positive for HIV and questionable AIDS, and 
quit his job.  It was noted that, since then, he had not 
worked because of HIV status, weakness, and chronic pain.  In 
1997 or 1998, the veteran was diagnosed with PTSD.  The 
examiner noted that the veteran had attempted to go back to 
work for a plumbing company the prior year, but he could not 
handle it.  The veteran reported PTSD symptoms of the re-
experiencing type, avoidance type, and arousal type.  The 
Axis I diagnoses included PTSD; and heroin, cocaine and 
alcohol dependence, in remission since 1998.  A GAF (Global 
Assessment of Functioning) score of 45 was assigned, 
indicative of serious impairment in social and occupational 
functioning (e.g., no friends, unable to keep a job).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders(4th ed.) (1994) (DSM-IV).

In a June 2000 rating decision, the RO increased the 
evaluation for PTSD from 50 percent to 70 percent, effective 
October 14, 1998; assigned a 100 percent evaluation for the 
veteran's PTSD, based upon the need for hospitalization in 
excess of 21 days, effective from November 8, 1999, through 
February 29, 2000; and continued the 70 percent rating, 
effective from March 1, 2000.  [Parenthetically, the Board 
notes that records in the claims file show the date of the 
veteran's admission to the VA facility as being November 3, 
1999 (not November 8, 1999).].

VA outpatient records show that the veteran participated in 
individual and group therapy sessions in 2000.

On January 26, 2001, the veteran submitted a claim for TDIU 
benefits.

Records received from the Social Security Administration in 
August 2001 indicate that the veteran had reported earnings 
of approximately $4,150 in 1999.

In a November 2001 rating decision, the RO assigned an 
effective date of January 26, 2001, for the award of TDIU 
benefits.

III.  Legal Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Specifically with regard to claims for increased 
disability compensation, the pertinent legal authority 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2).

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157 (2004).  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  

The law provides that a total disability rating may be 
assigned when a schedular rating is less than total if, when 
there are two or more disabilities, at least one disability 
is ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  
A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 

A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 et. App. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  Accordingly, under 38 C.F.R. § 3.155(c), a separate 
formal claim for TDIU is not necessary once a claim for an 
increased rating has been filed.  In these circumstances, VA 
must accept an informal request for TDIU as a claim.  Thus, 
any evidence in the claims file or under VA control submitted 
subsequent to the original increased rating claim that 
indicates that there is "current service-connected 
unemployability" requires adjudication of the "reasonably 
raised" claim for TDIU.  Id.; see also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied with respect to a TDIU.)  

A review of the evidence shows that the veteran was admitted 
to a VA residential program for PTSD treatment from 
November 3, 1999, to February 9, 2000, and that he filed a 
formal claim for TDIU benefits on January 26, 2001-within 
one year of his discharge from that hospitalization.  On 
these facts, as alluded to in the Joint Motion, VA may 
consider the report of that VA hospitalization-deemed in 
constructive possession of VA as of the date of the 
hospitalization admission (see Dunne v. West, 11 Vet. App. 
462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992))-as an informal claim for TDIU benefits.  See 
VAOPGCPREC 12-98.  Accordingly, the Board finds that report 
of the veteran's residential treatment for PTSD from 
November 3, 1999, to February 9, 2000, may be construed as an 
informal claim for a TDIU, pursuant to 38 C.F.R. § 3.157.  
While the veteran has been awarded a temporary total rating, 
based on his period of hospitalization commencing on November 
3, 1999, that is not a determining factor in resolving the 
question of whether an earlier effective date for the award 
of a TDIU may be assigned-as also alluded to in the Joint 
Motion.  See VAOPGCPREC  6-99.  In other words, because the 
veteran was not in receipt of a schedular rating for any 
single disability during the period of that hospitalization, 
a TDIU is not precluded for that period.  Id.  

The Board also points out that the residential treatment 
records for PTSD, dated from November 3, 1999, to February 9, 
2000, suggest severe PTSD and include the first medical 
finding of record that pertains to the veteran's 
employability potential-the examiner noted that the veteran 
was not able to return to gainful employment.  

Considering the above, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
hospital admission on November 3, 1999 provides a basis for 
assignment of an effective date of November 3, 1999 for the 
award of a TDIU.  The Board points out, however, that there 
is no basis for assignment of an effective date prior to that 
date.  

Even if, pursuant to 38 C.F.R. § 3.155(c) and the Roberson 
decision, as cited to above, the Board construed the 
veteran's October 14,1998 claim for an increased rating for 
PTSD also an informal claim for a TDIU, such would not 
provide a basis for an earlier effective date.  While, 
effective October 14, 1998, the veteran was awarded a 70 
percent rating for PTSD-and hence, then met the percentage 
requirement for consideration of a total rating under 
38 C.F.R. § 4.l6(a)-a TDIU was not then granted.  Moreover, 
the earliest medical indicia of the veteran's unemployability 
was in connection with the November 3, 1999 admission-more 
than one year after the filing of the October 14, 1998 claim.  
Moreover, prior to the veteran's admission to the PTSD 
residential program on November 3, 1999, the evidence 
suggests that the veteran had worked some time during 1999-
inasmuch as there is evidence of income, although the RO has 
not been able to ascertain the exact ending date of the 
veteran's last employment.

Under these circumstances, and affording the veteran the 
benefit of the doubt, the Board finds that an effective date 
of November 3, 1999, for the award of TDIU benefits, is 
warranted.  


ORDER

An earlier effective date of November 3, 1999, for the award 
of a TDIU is granted.    



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


